          Case 1:20-cr-00228-MKV Document 9 Filed 05/15/20 Page 1 of 1


                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC #:
 UNITED STATES OF AMERICA,                                    DATE FILED: 5/15/2020

                           Plaintiff,
                                                                  1:20-cr-228-MKV
                    -against-
                                                                       ORDER
 ALLAMBERGEN KUDAYBERGENOV,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a telephonic Initial Conference on May 15, 2020 at 12:00PM. The

Defendant, his appointed counsel, and counsel for the United States were in attendance. In

accordance with matters discussed at that Conference, it is hereby ORDERED:

           •   Defendant may bring motions at any time up to and including July 1, 2020. The
               Government will have fourteen (14) days to oppose any such motion. The
               Defendant will have seven (7) days to reply. Once briefing is completed, the
               Court will schedule a hearing if necessary. Defendant shall advise the Court by
               letter, served and filed on ECF with a courtesy copy to chambers e-mail, if it
               determines at any time prior to July 1, 2020 that it does not intend to file any pre-
               trial motions.

           •   The Court will hold a Status Conference on July 29, 2020. The Court will enter
               an additional order with the time and location (or dial-in information, if the
               Conference is to be held telephonically).

       As noted on the record at the Initial Conference, the Court finds that the ends of justice

served by excluding all time until the July 29, 2020 conference outweigh the interest of the

public and the defendant in a speedy trial. Accordingly it is FURTHERED ORDERED all time

from today until July 29, 2020 is excluded under the Speedy Trial Act.


SO ORDERED.

                                                      _________________________________
Date: May 15, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
